UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-2440



TRACY WOODY,

                                              Plaintiff - Appellant,


          versus


CENTRAL CAROLINA BANK AND TRUST COMPANY,
a/k/a Central Carolina Bank, a/k/a CCB, a/k/a
CCB7; NATIONAL COMMERCE FINANCIAL
CORPORATION/NATIONAL BANK OF COMMERCE/NCBC,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CA-02-757-5-BO)


Submitted:   April 29, 2004                   Decided:   May 3, 2004


Before LUTTIG, WILLIAMS, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tracy Woody, Appellant Pro Se. Terry Dean Fisher, STUBBS, COLE,
BREEDLOVE, PRENTIS & BIGGS, Durham, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Tracy Woody appeals the district court’s order dismissing

her civil action as barred by res judicata.     Our review of the

record and the district court’s opinion discloses no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.   See Woody v. Cent. Carolina Bank & Trust Co., No.

CA-02-757-5-BO (E.D.N.C. Aug. 15, 2003).    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                          AFFIRMED




                               - 2 -